TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00579-CR


Ex parte Gerald Van Brackle





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 03-904085, 9034085, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

The State has filed a motion to dismiss this appeal.  Attached to the motion is a copy
of a death certificate showing that appellant Gerald Van Brackle died on April 20, 2007. 
The motion is granted in part.  The appeal is permanently abated.  Tex. R. App.
P. 7.1(a)(2).
 

				__________________________________________
				Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Permanently Abated
Filed:   July 23, 2007
Do Not Publish